Citation Nr: 0323496	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  98-18 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
fragment wound to the left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1968 to October 
1972.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an April 1998 decision by the 
RO which, in part, denied an increased rating for the 
residuals of a fragment wound to the left shoulder.  A 
personal hearing at the RO was held in January 1999.  The 
Board undertook additional development of the appeal in 
October 2002.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

Development of the veteran's claim was undertaken by the 
Board in October 2002, pursuant to authority provided in 
38 C.F.R. § 19.9(a)(2) (2002) without remanding the case to 
the RO.  As a result, additional evidence was obtained and 
associated with the claims file.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. 
§ 19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 
38 C.F.R. § 19.9(a)(2), denies appellants "one review on 
appeal to the Secretary" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration, and without having to obtain the 
appellant's waiver.  

These changes affect the present case because they preclude 
the Board from considering the above-referenced evidence 
prior to initial consideration by the RO.  

As part of the development undertaken by the Board, the 
veteran was afforded a VA orthopedic examination in January 
2003.  The Board directed that the examiner was to review the 
entire claims file and provide specific information, 
including whether there was any muscle damage and to 
determine the degree, if any, of functional loss due to pain 
during flare-ups or when the shoulder is used repeatedly over 
a period of time.  However, the examiner failed to provided 
the specific information needed to evaluate the left shoulder 
disability.  Specifically, there was no assessment of the 
degree of functional impairment of the left shoulder under 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court found 
that the Board erred in not adequately considering functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45, when evaluating a 
service-connected disability involving a joint.  

In addition, the claims file was not made available to the 
examiner for review.  An evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 
(2002).  See also EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); and Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Given the absence of relevant clinical information, the Board 
finds that the current medical evidence of record is 
inadequate and that further development of the record is 
indicated.  The duty to assist includes providing a thorough 
and contemporaneous medical examination, especially where it 
is necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

Also, during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  It also includes new notification provisions.  
38 C.F.R. § 3.159 (2002).  

In this case, while the veteran was informed of the enactment 
of the VCAA by letter in May 2001, he has not been informed 
of what the law entails or provided with the provisions of 
38 C.F.R. § 3.159, which explains fully, VA's duty to assist.  
This should be accomplished in a supplemental statement of 
the case (SSOC).  

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2002).  Where, as here, the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  

2.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers who treated him 
for any left shoulder problems since 
January 2003.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all such records from 
the identified treatment sources, 
including any VA treatment records not 
already of record, and associate them 
with the claims folder.  If any records 
identified by the veteran cannot be 
obtained, he should be so informed and it 
should be documented in the claims 
folder.  


3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of his 
left shoulder disability.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for 
review, and he or she should indicate 
that the file was reviewed.  All 
appropriate testing should be undertaken 
in connection with the examination.  The 
examiner should provide the 
answers/findings to the questions or 
instructions posed below.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, that should so 
indicated and an explanation provided.  
The clinical findings and reasons upon 
which the opinions are based should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

I.  The examiner should note any 
limitation of motion in the left 
shoulder attributable to the 
service-connected disability and 
note any muscles affected by the 
disability.  All manifestations of 
any muscle damage should be 
described.  

II.  The examiner should describe 
all scars referable to the left 
shoulder disability in terms of size 
and whether they are superficial, 
stable, or tender and painful.  

III.  The examiner should determine 
whether the left shoulders exhibit 
weakened movement, excess 
fatigability, or incoordination 
which is attributable to the 
service-connected disability.  If 
feasible, these determinations 
should be expressed in terms of the 
degree of additional loss of range 
of motion or favorable, intermediate 
or unfavorable ankylosis.  

IV.  The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
left shoulder is used repeatedly 
over a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable, 
intermediate or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  

4.  The veteran is advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the left shoulder disability have been 
provided by the examiner and whether he 
or she has responded to all questions 
posed.  If the report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2002).  

6.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished an SSOC for all evidence 
received since the SSOC in March 2002, 
and given an opportunity to respond 
thereto.  All pertinent laws and 
regulations, including 3.159 should be 
included in the SSOC.  If the veteran 
fails to appear for any examination, the 
letter(s) notifying him of the date and 
place of the examination and the address 
to which the letter(s) was sent should be 
included in the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



		
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

